Exhibit 10.2

 

AMENDED AND RESTATED

CHANGE IN CONTROL AGREEMENT

 

This Amended and Restated Change in Control Agreement (the “Agreement”) is
entered into as of November 13, 2009 between Aon Corporation, a Delaware
corporation, and Gregory C. Case (the “Executive”).

 

WHEREAS, the Executive currently serves as a key employee of the Company (as
defined in Section 1) and the Executive’s services and knowledge are valuable to
the Company in connection with the management of one or more of the Company’s
principal operating facilities, divisions, departments or subsidiaries; and

 

WHEREAS, the Board (as defined in Section 1) has determined that it is in the
best interests of the Company and its stockholders to secure the Executive’s
continued services and to ensure the Executive’s continued dedication and
objectivity in the event of any threat or occurrence of, or negotiation or other
action that could lead to, or create the possibility of, a Change in Control (as
defined in Section 1) of the Company, without concern as to whether the
Executive might be hindered or distracted by personal uncertainties and risks
created by any such possible Change in Control, and to encourage the Executive’s
full attention and dedication to the Company, the Board has authorized the
Company to enter into this Agreement; and

 

WHEREAS, the parties entered into a Severance Agreement effective as of April 4,
2005 (the “2005 Change in Control Agreement”), providing certain financial
protection to the Executive in connection with a change-in-control of the
Company, and the parties desire to make certain changes to the 2005 Change in
Control Agreement as provided herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the Company and the Executive hereby agree as
follows:

 

1.                                       Definitions.  As used in this
Agreement, the following terms shall have the respective meanings set forth
below:

 

(a)                                  “Board” means the Board of Directors of the
Company.

 

(b)                                 “Cause” means:

 

(1)                                  a material breach by the Executive of those
duties and responsibilities of the Executive which do not differ in any material
respect from the duties and responsibilities of the Executive during the 90-day
period immediately prior to a Change in Control (other than as a result of
incapacity due to physical or mental illness) which is demonstrably willful and
deliberate on the Executive’s part, which is committed in bad faith or without
reasonable belief that such breach is in the best interests of the Company and
which is not remedied in a reasonable period of time after receipt of written
notice from the Company specifying such breach;

 

(2)                                  Gross misconduct, theft, fraud, breach of
trust or any act of dishonesty by the Executive which results in material harm
to the Company; or

 

--------------------------------------------------------------------------------


 

(3)                                  the commission by the Executive of a felony
involving moral turpitude.

 

(c)                                  “Change in Control” means:

 

(1)                                  the acquisition by any individual, entity
or group (a “Person”), including any “person” within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 30% or more of either (i) the then
outstanding shares of common stock of the Company (the “Outstanding Common
Stock”) or (ii) the combined voting power of the then outstanding securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Voting Securities”); excluding, however, the following: (A) any
acquisition directly from the Company (excluding any acquisition resulting from
the exercise of an exercise, conversion or exchange privilege unless the
security being so exercised, converted or exchanged was acquired directly from
the Company), (B) any acquisition by the Company, (C) any acquisition by an
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, or (D) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subsection (3) of this Section 1(c); provided further, that for
purposes of clause (B), if any Person (other than the Company or any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company) shall become the beneficial owner of 30%
or more of the Outstanding Common Stock or 30% or more of the Outstanding Voting
Securities by reason of an acquisition by the Company, and such Person shall,
after such acquisition by the Company, become the beneficial owner of any
additional shares of the Outstanding Common Stock or any additional Outstanding
Voting Securities and such beneficial ownership is publicly announced, such
additional beneficial ownership shall constitute a Change in Control;

 

(2)                                  individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of such Board; provided that any individual who becomes a
director of the Company subsequent to the date hereof whose election, or
nomination for election by the Company’s stockholders, was approved by the vote
of at least a majority of the directors then comprising the Incumbent Board
shall be deemed a member of the Incumbent Board; and provided further, that any
individual who was initially elected as a director of the Company as a result of
an actual or threatened solicitation by a Person other than the Board for the
purpose of opposing a solicitation by any other Person with respect to the
election or removal of directors, or any other actual or threatened solicitation
of proxies or consents by or on behalf of any Person other than the Board shall
not be deemed a member of the Incumbent Board;

 

(3)                                  the consummation of a reorganization,
merger or consolidation or sale or other disposition of all or substantially all
of the assets of the Company (a “Corporate Transaction”); excluding, however, a
Corporate Transaction pursuant to which (i) all or substantially all of the
individuals or entities who are the beneficial

 

2

--------------------------------------------------------------------------------


 

owners, respectively, of the Outstanding Common Stock and the Outstanding Voting
Securities immediately prior to such Corporate Transaction will beneficially
own, directly or indirectly, more than 60% of, respectively, the outstanding
shares of common stock, and the combined voting power of the outstanding
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Corporate Transaction (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
indirectly) in substantially the same proportions relative to each other as
their ownership, immediately prior to such Corporate Transaction, of the
Outstanding Common Stock and the Outstanding Voting Securities, as the case may
be, (ii) no Person (other than:  the Company; any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company; the corporation resulting from such Corporate
Transaction; and any Person which beneficially owned, immediately prior to such
Corporate Transaction, directly or indirectly, 30% or more of the Outstanding
Common Stock or the Outstanding Voting Securities, as the case may be) will
beneficially own, directly or indirectly, 30% or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the outstanding securities
of such corporation entitled to vote generally in the election of directors and
(iii) individuals who were members of the Incumbent Board will constitute at
least a majority of the members of the board of directors of the corporation
resulting from such Corporate Transaction; or

 

(4)                                  the consummation of a plan of complete
liquidation or dissolution of the Company.

 

(d)                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

(e)                                  “Company” means Aon Corporation, a Delaware
corporation.

 

(f)                                    “Good Reason” means, without the
Executive’s express written consent, the occurrence of any of the following
events after a Change in Control:

 

(1)                                  a material adverse change in the nature or
scope of the Executive’s authority, powers, functions, duties or
responsibilities as in effect immediately prior to such Change in Control;

 

(2)                                  a material reduction by the Company in the
Executive’s rate of annual base salary or bonus opportunity as in effect
immediately prior to such Change in Control or as the same may be increased from
time to time thereafter;

 

(3)                                  the failure of the Company to continue in
effect any material employee benefit plan or compensation plan in which the
Executive is participating immediately prior to such Change in Control, unless
the Executive is permitted to participate in other plans providing the Executive
with substantially comparable benefits, or the taking of any action by the
Company which would adversely affect the Executive’s participation in or
materially reduce the Executive’s benefits under any such plan;

 

3

--------------------------------------------------------------------------------


 

(4)                                  a change in the Executive’s primary
employment location to a location that is more than 50 miles from the primary
location of the Executive’s employment at the time of such Change in Control; or

 

(5)                                  the failure of the Company to obtain from
any successor or transferee of the Company an express written and unconditional
assumption of the Company’s obligations under this Agreement, as further
described in Section 12(b) of this Agreement.

 

For purposes of this Agreement, any good faith determination of Good Reason made
by the Executive shall be conclusive; provided, however, that an isolated,
insubstantial and inadvertent action taken in good faith and which is remedied
by the Company promptly after receipt of notice thereof given by the Executive
shall not constitute Good Reason.

 

The Executive’s employment may be terminated by the Executive for Good Reason if
(x) an event or circumstance set forth in this Section 1(f) shall have occurred
and the Executive provides the Company with written notice thereof within 90
days after the Executive has knowledge of the occurrence or existence of such
event or circumstance, which notice shall specifically identify the event or
circumstance that the Executive believes constitutes Good Reason, (y) the
Company fails to correct the circumstance or event so identified within 30 days
after receipt of such notice, and (z) the Executive resigns during the
Termination Period and after the date of delivery of the notice referred to in
clause (x) above.

 

(g)                                 “Nonqualifying Termination” means a
termination of the Executive’s employment (1) by the Company for Cause, (2) by
the Executive for any reason other than a Good Reason, (3) as a result of the
Executive’s death or (4) by the Company due to the Executive’s absence from the
Executive’s duties with the Company on a full-time basis for at least 180
consecutive days as a result of the Executive’s incapacity due to physical or
mental illness.

 

(h)                                 “Termination Date” means the date during the
Termination Period on which the Executive’s employment is terminated other than
by reason of a Nonqualifying Termination.

 

(i)                                     “Termination Period” means the period of
time beginning with a Change in Control and ending on the earlier to occur of
(1) the date which is two (2) years following such Change in Control and (2) the
Executive’s death; provided, however, that, anything in this Agreement to the
contrary notwithstanding, if a Change in Control occurs and if the Executive’s
employment with the Company was terminated prior to the date on which the Change
in Control occurs, and if it is reasonably demonstrated by the Executive that
such termination of employment (a) was at the request of a third party who was
taking steps reasonably calculated to effect a Change in Control or (b)
otherwise arose in connection with or in anticipation of a Change in Control,
then for purposes of this Agreement, “Termination Period” means the period of
time commencing upon the date immediately prior to the date of such termination
of employment and ending on the earlier to occur of (x) two (2) years following
such Change in Control and (y) the Executive’s death.

 

4

--------------------------------------------------------------------------------


 

2.                                       Obligations of the Executive.  The
Executive agrees that in the event any person or group attempts a Change in
Control, he shall not voluntarily leave the employ of the Company without Good
Reason (a) until such attempted Change in Control terminates or (b) if a Change
in Control shall occur, until 90 days following such Change in Control.

 

3.                                       Payments and Benefits Upon Termination
of Employment.  If during the Termination Period the employment of the Executive
shall terminate, other than by reason of a Nonqualifying Termination, and the
Executive (or the Executive’s executor or other legal representative in the case
of the Executive’s death or disability following such termination) executes a
noncompetition, nonsolicitation and confidentiality agreement and release of
claims substantially in the form of Exhibit A hereto (the “Noncompetition
Agreement and Release”) within 45 days following the Termination Date, the
Company shall provide to the Executive, as compensation for services rendered to
the Company, and in consideration of the covenants set forth in the
Noncompetition Agreement and Release, the payments and benefits described in
this Section 3.  The Executive shall forfeit the payments and benefits described
in this Section 3 in the event that the Executive fails to execute and deliver
the Noncompetition Agreement and Release to the Company in accordance with the
timing and other provisions of the preceding sentence or revokes such
Noncompetition Agreement and Release prior to the date the release of claims
contained therein becomes effective.  For purposes of this Agreement, the
Executive shall be considered to have a termination of employment with the
Company and its subsidiaries on the date the Executive has a “separation from
service” as described under Section 409A of the Code and the guidance and
Treasury regulations issued thereunder with the Company and its subsidiaries. 
Any amount paid pursuant to this Section 3 shall be paid in lieu of any other
severance payments or benefits, which benefits may, without limitation, include
pay in lieu of notice, salary continuation through a contractual notice period
or enhanced supplemental pension benefits conferred, in any event as a result of
termination of employment, from the Company or any of its subsidiaries which are
not payable pursuant to this Agreement, but are payable pursuant to an
employment agreement or other compensation arrangement entered into between the
Executive and the Company or any of its subsidiaries.

 

(a)                                  Except as otherwise provided in Sections 5
and 6, and conditioned upon the Executive’s execution of the Noncompetition
Agreement and Release without revocation within the time period described in the
preceding provisions of this Section 3, the Company shall pay to the Executive
(or the Executive’s beneficiary or estate, as the case may be) on the 60th day
following the later to occur of the Termination Date or the Change in Control:

 

(1)                                  a cash amount (subject to any applicable
payroll or other taxes required to be withheld pursuant to Section 7 and any
deductions authorized by the Executive) equal to the sum of (i) the Executive’s
full annual base salary from the Company and its affiliated companies through
the Termination Date, to the extent not theretofore paid, (ii) the average of
the Executive’s annual cash incentive for each of the three fiscal years
immediately preceding the fiscal year in which the Termination Date occurs,
multiplied by a fraction, the numerator of which is the number of days in the
fiscal year in which the Termination Date occurs and the denominator of which is
365 or 366, as applicable, and (iii) any accrued vacation pay, in each case to
the extent not theretofore paid; plus

 

5

--------------------------------------------------------------------------------


 

(2)                                  a lump sum cash amount (subject to any
applicable payroll or other taxes required to be withheld pursuant to Section 7
and any deductions authorized by the Executive) in an amount equal to three (3)
times the sum of (i) the Executive’s highest annual base salary from the Company
and its affiliated companies in effect during the 12-month period prior to the
Termination Date and (ii) the Executive’s target annual incentive bonus for the
fiscal year in which the Termination Date occurs; plus

 

(3)                                  a lump sum cash amount (subject to any
applicable payroll or other taxes required to be withheld pursuant to Section 7
and any deductions authorized by the Executive) in an amount equal to the amount
forfeited by the Executive under any qualified defined contribution plan
maintained by the Company or any of its subsidiaries as a result of the
Executive’s termination of employment.

 

(b)                                 The Executive shall become fully (100%)
vested in the Executive’s accrued benefits under the Aon Corporation Excess
Benefit Plan, the Aon Corporation Supplemental Savings Plan and the Aon
Corporation Supplemental Employee Stock Ownership Plan, or successor plans in
effect on the date of the Executive’s termination of employment (the
“Nonqualified Plans”).  The Executive’s accrued benefits under the Aon
Corporation Excess Benefit Plan or the Aon Corporation Supplemental Savings
Plan, whichever plan is applicable to the Executive on the date of the
Executive’s termination of employment, shall be determined by crediting the
Executive with three (3) additional years of age and service credits and, in the
case of the Aon Corporation Supplemental Savings Plan, three (3) additional
years of Retirement Plan Contributions.  Within 30 days following the
Termination Date, the Company shall pay to the Executive a lump sum cash amount
equal to the actuarial equivalent of the Executive’s accrued benefits under the
Nonqualified Plans, determined as of the Executive’s Termination Date,
notwithstanding anything contained in the Nonqualified Plans to the contrary. 
Such lump sum cash payment shall be computed in the case of the Aon Corporation
Excess Benefit Plan using the same actuarial assumptions then in use for
purposes of computing benefits under the plan, provided that the interest rate
used in making such computations shall not be greater than the interest rate
permitted under section 417(c) of the Code on the date of the Change in Control.

 

(c)                                  For the period commencing on the
Termination Date and ending on the earlier of (i) the date which is three (3)
years following the Termination Date and (ii) the date on which the Executive
becomes eligible to participate in and receive medical, dental and life
insurance benefits under a plan or arrangement sponsored by another employer
having benefits substantially equivalent to the benefits provided pursuant to
this Section 3(c), the Company shall continue the Executive’s medical, dental
and life insurance coverage, under the Company-sponsored plans or otherwise,
upon the same terms and otherwise to the same extent as such coverage shall have
been in effect immediately prior to the Executive’s Termination Date, and the
Company and the Executive shall share the costs of the continuation of such
medical, dental and life insurance coverage in the same proportion as such costs
were shared immediately prior to the Termination Date; provided, the Company’s
share of the cost of the continuation of coverage under any self-insured medical
reimbursement plan that is subject to Section 105(h) of the Code shall be
included in the Executive’s taxable income from the Company.  Such continuation
of medical and dental coverage shall be in satisfaction of the Company’s
obligations under the Consolidated Omnibus Budget Reconciliation Act of 1985
(COBRA).

 

6

--------------------------------------------------------------------------------


 

Payment or reimbursement of expenses incurred by the Executive pursuant to this
Section 3(c) shall be made promptly and in no event later than December 31 of
the year following the year in which such expenses were incurred, and the amount
of expenses eligible for reimbursement, or in-kind benefits provided, in any
year shall not affect the amount of expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other year, except for any limit on the
amount of expenses that may be reimbursed under an arrangement described in
Section 105(b) of the Code.  Additionally, such right to payment or
reimbursement, or in-kind benefits to be provided, shall not be subject to
liquidation or exchange for another benefit.  If the Executive is a “specified
employee” under Section 409A of the Code, the full cost of the continuation or
provision of employee benefits described under this Section 3(c) (other than any
cost of medical or dental benefit plans or programs or the cost of any other
plan or program that is exempt from Section 409A of the Code) shall be paid by
the Executive until the earlier to occur of the Executive’s death or the date
that is six months and one day following the Executive’s termination of
employment, and such cost shall be reimbursed by the Company or the applicable
subsidiary to, or on behalf of, the Executive in a lump sum cash payment on the
earlier to occur of the Executive’s death or the date that is six months and one
day following the Executive’s termination of employment.

 

4.                                       Vesting of Equity Awards Upon
Termination Date; Exercise Period.  Immediately upon the Executive’s Termination
Date, all stock options and other equity awards, if any, granted by the Company
to the Executive (or stock options and other equity awards granted in
substitution therefor by an acquiror of, or successor to, the Company) that are
not otherwise exercisable or vested shall become exercisable and vested in full
in accordance with the applicable plan documents and award agreements. 
Notwithstanding the foregoing, the time or schedule of any payment or amount
scheduled to be paid pursuant to the terms of this Section 4, including but not
limited to any restricted stock unit or other equity-based award, payment or
amount that provides for the “deferral of compensation” (as such term is defined
under Section 409A of the Code), may not be accelerated except as otherwise
permitted under Section 409A of the Code and the guidance and Treasury
regulations issued thereunder.  With respect to any and all outstanding stock
options granted by the Company to the Executive, each such option shall remain
exercisable following the Executive’s termination of employment until and
including the expiration date of the term of the option (as set forth in the
written agreement relating to such option).

 

5.                                       Contingent Reduction of Parachute
Payments.  (a) The definitions in subsection (e) of this Section apply to the
provisions in subsections (b) through (d) of this Section.

 

(b)                                 Anything in this Agreement to the contrary
notwithstanding, to the extent that any Payments to the Executive would be
subject to the Excise Tax, then the Company shall either (i) eliminate all
Non-Equity Award Payments, if the Excise Tax would apply despite the elimination
of all Non-Equity Award Payments, or (ii) if a reduction in Non-Equity Award
Payments would eliminate the Excise Tax, reduce the amount of Non-Equity Award
Payments by the least amount that causes none of the Payments to be subject to
the Excise Tax.  If a reduction in the Non-Equity Award Payments is necessary so
that the Parachute Value (as defined below) of all Payments equals the Safe
Harbor Amount and none of the Non-Equity Award Payments is Nonqualified Deferred
Compensation, then the reduction shall occur in the

 

7

--------------------------------------------------------------------------------


 

manner the Executive elects in writing prior to the date of payment.  If any
Non-Equity Award Payment constitutes Nonqualified Deferred Compensation or the
Executive fails to elect an order, then the reduction shall occur in the
following order:  (i) reduction in the benefits described in Sections 3(b) and
3(c) hereof (with such reduction being applied to the benefits in the manner
having the least economic impact to the Executive and, to the extent the
economic impact is equivalent, such benefits shall be reduced in the reverse
order of when the benefits would have been provided to the Executive, that is,
benefits payable later shall be reduced before benefits payable earlier); and
(ii) reduction of cash payments described in Section 3(a) hereof (with such
reduction being applied to the payments in reverse order in which they would
otherwise be made, that is, later payments shall be reduced before earlier
payments).

 

(c)                                  To the extent that any Equity Award
Payments to the Executive would be subject to the Excise Tax after application
of sub-section 5(b) above, and if a reduction would provide the Executive with a
greater after-tax amount than if a reduction in Equity Award Payments did not
occur, then the Company shall reduce the amount of the Equity Award Payments by
the least amount that would provide the Executive with such greater after-tax
amount.

 

(d)                                 All determinations required to be made under
this Section 5, including whether and when Payments are to be reduced so that
Payments are reduced to the Safe Harbor Amount and the amount of such reduction
and the assumptions to be utilized in arriving at such determination, shall be
made by the public accounting firm that is retained by the Company as of the
date immediately prior to the Change in Control (the “Accounting Firm”) which
shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the receipt of notice from the Company or
the Executive that there has been a Payment, or such earlier time as is
requested by the Company.  Notwithstanding the foregoing, in the event (i) the
Board shall determine prior to the Change in Control that the Accounting Firm is
precluded from performing such services under applicable auditor independence
rules or (ii) the Audit Committee of the Board determines that it does not want
the Accounting Firm to perform such services because of auditor independence
concerns or (iii) the Accounting Firm is serving as accountant or auditor for
the individual, entity or group effecting the Change in Control, the Board shall
appoint another nationally recognized public accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder).  All fees, costs and expenses (including,
but not limited to, the costs of retaining experts) of the Accounting Firm shall
be borne by the Company.  If Payments are reduced to the Safe Harbor Amount or
the Accounting Firm determines that no Excise Tax is payable by the Executive
without a reduction in Payments, the Accounting Firm shall furnish the Executive
with a written opinion to the effect that the Executive is not required to
report any Excise Tax on the Executive’s federal income tax return, and that the
failure to report the Excise Tax, if any, on the Executive’s applicable federal
income tax return will not result in the imposition of a negligence or similar
penalty.  The determination by the Accounting Firm shall be binding upon the
Company and the Executive.

 

(e)                                  The following terms shall have the
following meanings for purposes of this Section.

 

8

--------------------------------------------------------------------------------


 

(i)  “Equity Award Payment” means any Payment to the Executive on account of
awards of compensation to the Executive in the form of stock options, stock
appreciation rights, restricted stock, restricted stock units, performance
shares or other forms of award payable in or exercisable with respect to Company
stock.

 

(ii)  “Excise Tax” means the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

 

(iii)  “Nonqualified Deferred Compensation” means any reimbursement, payment or
benefit to be paid or provided under this Agreement or otherwise that
constitutes a “deferral of compensation” within the meaning of and subject to
Section 409A of the Code.

 

(iv)  “Non-Equity Award Payment” means any payment to the Executive other than
an Equity Award Payment.

 

(v)  “Parachute Value” of a Payment means the present value as of the date of
the change of control from purposes of Section 280G of the Code of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2),
as determined by the Accounting Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such Payment.

 

(vi)  A “Payment” means any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.

 

(vii)  The “Safe Harbor Amount” means the maximum Parachute Value of all
Payments that an Executive can receive without any Payments being subject to the
Excise Tax.

 

6.                                       Delay of Payments.  Except as otherwise
provided in Section 6(b) below, in the event that any payment or distribution or
portion of any payment or distribution to be made to the Executive under Section
3(a) of this Agreement cannot be characterized as a “short term deferral” for
purposes of Section 409A of the Code, and the Executive is determined to be a
“specified employee” (as defined in Section 409A of the Code), and “Change in
Control” is as defined for purposes of this Agreement does not satisfy the
requirements of a change in control event as described in Section 409A of the
Code and the guidance and regulations issued thereunder, or if “Change in
Control” does satisfy such requirements under Code Section 409A but the
Termination Date is not within two years following the Change in Control in
accordance with Treasury Regulation Section 1.409A-3(c)(1), then an amount equal
to the aggregate severance payments that would otherwise be payable to the
Executive upon an involuntary termination of employment under any other
employment agreement or other compensation arrangement entered into between the
Executive and the Company or any of its subsidiaries shall be paid to the
Executive at the same time and in the same form of payment as such other
severance payments would otherwise be paid and the remainder of the payment or
distribution, or portion thereof, under Section 3(a) of this Agreement shall be
paid in accordance with Section 3(a).

 

9

--------------------------------------------------------------------------------


 

(b)  In the event that any payment or distribution or portion of any payment or
distribution to be made to the Executive hereunder cannot be characterized as a
“short term deferral” for purposes of Section 409A of the Code, or is not
otherwise exempt from the provisions of Section 409A of the Code, and the
Executive is determined to be a “specified employee” under Section 409A of the
Code, such portion of the payment shall be delayed until the earlier to occur of
the Executive’s death or the date which is six months and one day following the
termination of the Executive’s employment with the Company and its subsidiaries
(the “Delay Period”).  Upon the expiration of the Delay Period, the payments
delayed pursuant to this Section 6 shall be paid to the Executive or his
beneficiaries in a lump sum, and any remaining payments due under this Agreement
shall be payable in accordance with their original payment schedule.

 

7.                                       Withholding Taxes.  The Company may
withhold from all payments due to the Executive (or the Executive’s beneficiary
or estate) hereunder all taxes which, by applicable federal, state, local or
other law, the Company is required to withhold therefrom.

 

8.                                       Disputes; Reimbursement of Expenses;
Interest on Late Payments.

 

(a)                                  If any contest or dispute shall arise under
this Agreement involving termination of the Executive’s employment with the
Company or involving the failure or refusal of the Company to perform fully in
accordance with the terms hereof, the Company shall reimburse the Executive, on
a current basis, for all legal fees and expenses, if any, incurred by the
Executive in connection with such contest or dispute, together with interest
thereon at a rate equal to the prime rate, as published under “Money Rates” in
The Wall Street Journal from time to time plus 300 basis points, but in no event
higher than the maximum legal rate permissible under applicable law (the
“Interest Rate”), such interest to accrue from the date the Company receives the
Executive’s written statement for such fees and expenses through the date of
payment thereof; provided, however, that in the event the resolution of any such
contest or dispute includes a finding denying, in total, the Executive’s claims
in such contest or dispute, the Executive shall be required to reimburse the
Company, over a period of 12 months from the date of such resolution, for all
sums advanced to the Executive pursuant to this Section 8.

 

(b)                                 With respect to any and all payments that
are required to be made by the Company to the Executive pursuant to this
Agreement and that are not made within the time period specified herein, the
Company shall pay to the Executive interest on such payments at the Interest
Rate.  Such interest shall accrue from the due date of the required payment
through the date on which such payment is made to the Executive.

 

(c)                                  Payment or reimbursement of expenses
described in this Section 8 shall be made promptly and in no event later than
December 31 of the year following the year in which such expenses were incurred,
and the amount of such expenses eligible for payment or reimbursement in any
year shall not affect the amount of such expenses eligible for payment or
reimbursement in any other year nor shall the right to payment or reimbursement
be subject to liquidation or exchange for another benefit.

 

9.                                       Operative Event.  No amounts shall be
payable hereunder unless and until there is a Change in Control.

 

10

--------------------------------------------------------------------------------


 

10.                                 Termination of Agreement.  (a)  This
Agreement shall be effective on the date hereof and shall continue until
terminated by the Company as provided in Section 10(b); provided, however, that
this Agreement shall terminate in any event upon the earlier to occur of (1)
termination of the Executive’s employment with the Company prior to a Change in
Control and (2) the Executive’s death.

 

(b)  The Company shall have the right prior to a Change in Control, in its sole
discretion, pursuant to action by the Board, to approve the termination of this
Agreement, which termination shall not become effective until the date fixed by
the Board for such termination, which date shall be at least 120 days after
notice thereof is given by the Company to the Executive in accordance with
Section 13; provided, however, that no such action shall be taken by the Board
during any period of time when the Board has knowledge that any person has taken
steps reasonably calculated to effect a Change in Control until, in the opinion
of the Board, such person has abandoned or terminated its efforts to effect a
Change in Control; and provided further, that in no event shall this Agreement
be terminated in the event of a Change in Control.

 

11.                                 Scope of Agreement; Entire Agreement.  (a)
 Nothing in this Agreement shall be deemed to entitle the Executive to continued
employment with the Company or its subsidiaries and, subject to Section 2
hereof, if the Executive’s employment with the Company shall terminate prior to
a Change in Control, then the Executive shall have no further rights under this
Agreement; provided, however, that any termination of the Executive’s employment
following a Change in Control shall be subject to all of the provisions of this
Agreement.

 

(b)                                 This Agreement supersedes the Severance
Agreement between the parties entered into as of April 4, 2005.  This Agreement
constitutes the entire understanding between the parties with respect to the
Executive’s severance pay in the event of a termination of the Executive’s
employment with the Company in connection with a Change in Control; provided,
however, that except as otherwise expressly set forth in this Agreement, the
rights of, and benefits payable to, the Executive, the Executive’s estate or the
Executive’s beneficiaries pursuant to this Agreement are in addition to any
rights of, or benefits payable to, the Executive, the Executive’s estate or the
Executive’s beneficiaries under any other employee benefit plan or broad-based
compensation program of the Company.

 

12.                                 Successors; Binding Agreement.

 

(a)  This Agreement shall not be terminated by any merger or consolidation of
the Company whereby the Company is or is not the surviving or resulting
corporation or as a result of any transfer of all or substantially all of the
assets of the Company.  In the event of any such merger, consolidation or
transfer of assets, the provisions of this Agreement shall be binding upon the
surviving or resulting corporation or the person or entity to which such assets
are transferred.

 

(b)  The Company agrees that concurrently with any merger, consolidation or
transfer of assets referred to in Section 12(a), it will cause any successor or
transferee unconditionally to assume, by written instrument delivered to the
Executive (or the Executive’s beneficiary or estate), all of the obligations of
the Company hereunder.  Failure of the Company to obtain such assumption prior
to the effectiveness of any such merger, consolidation or transfer

 

11

--------------------------------------------------------------------------------


 

of assets shall be a breach of this Agreement and shall entitle the Executive to
compensation and other benefits from the Company in the same amount and on the
same terms as the Executive would be entitled hereunder if the Executive’s
employment were terminated following a Change in Control other than by reason of
a Nonqualifying Termination during the Termination Period.  For purposes of
implementing the foregoing, the date on which any such merger, consolidation or
transfer becomes effective shall be deemed the Date of Termination.

 

(c)  This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If the Executive shall
die while any amounts would be payable to the Executive hereunder had the
Executive continued to live, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to such person or
persons appointed in writing by the Executive to receive such amounts or, if no
person is so appointed, to the Executive’s estate.

 

13.                                 Notices.  (a)  For purposes of this
Agreement, all notices and other communications required or permitted hereunder
shall be in writing and shall be deemed to have been duly given when delivered
or five days after deposit in the United States mail, certified and return
receipt requested, postage prepaid, addressed (1) if to the Executive, to
Executive’s home address as shown on the Company’s records, and if to the
Company, to Aon Corporation, 200 East Randolph Drive, Chicago, Illinois 60602,
3d Floor, attention General Counsel, with a copy to the Secretary, or (2) to
such other address as either party may have furnished to the other in writing in
accordance herewith, except that notices of change of address shall be effective
only upon receipt.

 

(b)                                 A written notice of the Executive’s
Termination Date by the Company or the Executive, as the case may be, to the
other, shall (1) indicate the specific termination provision in this Agreement
relied upon, (2) to the extent applicable, set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated and (3) specify the
termination date (which date shall be not less than 15 days after the giving of
such notice).  The failure by the Executive or the Company to set forth in such
notice any fact or circumstance which contributes to a showing of Good Reason or
Cause shall not waive any right of the Executive or the Company hereunder or
preclude the Executive or the Company from asserting such fact or circumstance
in enforcing the Executive’s or the Company’s rights hereunder.

 

14.                                 Full Settlement; Resolution of Disputes. 
(a) The Company’s obligation to make any payments provided for in this Agreement
and otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others.  In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and, subject to Section 3(c) hereof, such amounts
shall not be reduced whether or not the Executive obtains other employment.

 

(b)                                 If there shall be any dispute between the
Company and the Executive in the event of any termination of the Executive’s
employment, then, unless and until there is a

 

12

--------------------------------------------------------------------------------


 

final, nonappealable judgment by a court of competent jurisdiction declaring
that such termination was for Cause, that the determination by the Executive of
the existence of Good Reason was not made in good faith, or that the Company is
not otherwise obligated to pay any amount or provide any benefit to the
Executive and the Executive’s dependents or other beneficiaries, as the case may
be, under Sections 3 and 4 hereof, the Company shall pay all amounts, and
provide all benefits, to the Executive and the Executive’s dependents or other
beneficiaries, as the case may be, that the Company would be required to pay or
provide pursuant to Sections 3 and 4 hereof as though such termination were by
the Company without Cause or by the Executive with Good Reason; provided,
however, that the Company shall not be required to pay any disputed amounts
pursuant to this Section 14(b) except upon receipt of an undertaking by or on
behalf of the Executive to repay all such amounts to which the Executive is
ultimately adjudged by such court not to be entitled.

 

15.                                 Employment with, and Action by,
Subsidiaries.  For purposes of this Agreement, employment with the Company or
actions taken by the Company with respect to the Executive shall include
employment with or actions taken by any corporation or other entity in which the
Company has a direct or indirect ownership interest of 50% or more of the total
combined voting power of the then outstanding securities of such corporation or
other entity entitled to vote generally in the election of directors.

 

16.                                 Governing Law; Validity.  The
interpretation, construction and performance of this Agreement shall be governed
by and construed and enforced in accordance with the internal laws of the State
of Illinois without regard to the principle of conflicts of laws.  The
invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provisions of this Agreement,
which other provisions shall remain in full force and effect.

 

17.                                 Counterparts.  This Agreement may be
executed in two counterparts, each of which shall be deemed to be an original
and both of which together shall constitute one and the same instrument.

 

18.                                 Miscellaneous.  No provision of this
Agreement may be modified or waived unless such modification or waiver is agreed
to in writing and signed by the Executive and by a duly authorized officer of
the Company.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  Failure by the Executive or the Company to insist upon strict
compliance with any provision of this Agreement or to assert any right the
Executive or the Company may have hereunder, including, without limitation, the
right of the Executive to terminate employment for Good Reason, shall not be
deemed to be a waiver of such provision or right or any other provision or right
of this Agreement.  Except as otherwise expressly set forth in this Agreement,
the rights of, and benefits payable to, the Executive, the Executive’s estate or
the Executive’s beneficiaries pursuant to this Agreement are in addition to any
rights of, or benefits payable to, the Executive, the Executive’s estate or the
Executive’s beneficiaries under any other employee benefit plan or compensation
program of the Company.

 

13

--------------------------------------------------------------------------------


 

19.                                 Prohibition on Acceleration of Payments. 
The time or schedule of any payment or amount scheduled to be paid pursuant to
the terms of this Agreement, or pursuant to the terms of any other employment
agreement or compensation arrangement entered into between the Executive and the
Company or any of its subsidiaries, may not be accelerated hereunder, or under
any such other employment agreement or other compensation arrangement, except as
otherwise permitted under Section 409A of the Code and the guidance and Treasury
Regulations issued thereunder.

 

20.                                 Code Section 409A. The parties intend that
this Agreement and the benefits provided hereunder be interpreted and construed
to comply with Section 409A of the Code to the extent applicable thereto. 
Notwithstanding any provision of the Agreement to the contrary, the Agreement
shall be interpreted and construed consistent with this intent, provided that
the Company shall not be required to assume any increased economic burden in
connection therewith.  Although the Company intends to administer the Agreement
so that it will comply with the requirements of Section 409A of the Code, the
Company does not represent or warrant that the Agreement will comply with
Section 409A of the Code or any other provision of federal, state, local or
non-United States law.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer of the Company and the Executive has executed this
Agreement as of the day and year first above written.

 

 

AON CORPORATION

 

 

 

 

 

By:

/s/ Lester B. Knight

 

 

Lester B. Knight

 

 

Chairman

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Greg Case

 

Gregory C. Case

 

14

--------------------------------------------------------------------------------